Exhibit 10.2

 

PROMISSORY NOTE

 

$10,250,000

November 5, 2008

 

 

FOR VALUE RECEIVED, LTC Global, Inc., a Nevada corporation (“Maker”), promises
to pay, subject to the terms and conditions contained herein, to Penn Treaty
American Corporation, a Pennsylvania corporation (“Payee”), in lawful money of
the United States of America, the principal sum of TEN MILLION TWO HUNDRED FIFTY
THOUSAND DOLLARS ($10,250,000), in the manner provided below.

 

This Note has been executed and delivered pursuant to and in accordance with the
terms and conditions of the Stock Purchase Agreement, dated as of the date
hereof (the “Purchase Agreement”), among the Maker, the Payee and United
Insurance Group Agency, Inc., a Michigan corporation (the “Company”), and is
subject to the terms and conditions of the Purchase Agreement, which are, by
this reference, incorporated herein and made a part hereof.

 

1.         Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Purchase Agreement. As used herein, the
following terms shall have the following meanings:

 

“Aegon Assignments” shall mean fully-executed Assignments of Commissions with
respect to all Commission Rights due from each of the Aegon Companies to the
Maker or its designee, substantially in the form of Exhibit C-4 to the Purchase
Agreement, duly executed by each Aegon Company and the Company (and/or any other
party to an Insurance Contract with such Aegon Company, including without
limitation any Subsidiary or Affiliate of the Company), as assignor.

 

“Assignments” shall mean, collectively, the CNA Assignments, the UHC
Assignments, the Aegon Assignments and the BCBSM Assignments.

 

“BCBSM Assignments” shall mean fully-executed Assignment(s) of Commissions with
respect to all Commission Rights due from BCBSM to the Maker or its designee,
substantially in the form of Exhibit C-5 to the Purchase Agreement, duly
executed by BCBSM and the Company (and/or any other party to an Insurance
Contract with BCBSM, including without limitation any Subsidiary or Affiliate of
the Company), as assignor.

 

“CNA Assignments” shall mean fully-executed Assignments of Commissions with
respect to all Commission Rights due from each of the CNA Companies to the Maker
or its designee, substantially in the form of Exhibit C-2 to the Purchase
Agreement, duly executed by each CNA Company and the Company (and/or any other
party to an Insurance Contract with such CNA Company, including without
limitation any Subsidiary or Affiliate of the Company), as assignor.

“Consent” means all consents, assignments or other instruments from the landlord
under the Amended and Restated Lease, dated May 24, 2007, by and between the
Company and

 

--------------------------------------------------------------------------------



MCOP#2 LLC, as amended, necessary to avoid any breach, default or violation of
such lease as a result of the consummation of the transactions contemplated by
the Purchase Agreement.

 

“Consent Condition Satisfaction” shall mean the satisfaction of both of the
following conditions:

 

 

(i)

Maker has received all of the Assignments; and

 

(ii)       Maker has received the Consent; provided, that if the Consent has not
been received on or before December 31, 2008, the Consent Condition Satisfaction
shall nonetheless be deemed to have occurred on January 1, 2009.

 

“Minimum Amount” shall mean a portion of the original principal amount of this
Note equal to the sum of (i) $1,500,000 until such amount is paid pursuant to
Section 2.2 and (ii) the excess of $2,310,274.26 over the Realization Amount.

 

“Realization Amount” shall mean the sum of (i) the portion of the original
principal amount of this Note paid pursuant to Section 2.2(a) plus (ii) the
portion of the original principal amount of this Note paid pursuant to Section
2.2(b).

 

“UHC Assignments” shall mean fully-executed Assignments of Commissions with
respect to all Commission Rights due from each of the UHC Companies to the Maker
or its designee, substantially in the form of Exhibit C-3 to the Purchase
Agreement, duly executed by each UHC Company and the Company (and/or any other
party to an Insurance Contract with such UHC Company, including without
limitation any Subsidiary or Affiliate of the Company), as assignor.

 

2.         Principal and Interest. Subject to Maker’s rights pursuant to Section
10.6 of the Purchase Agreement:

 

2.1.      Payments. Upon receipt by Maker of each of the Assignments, a portion
of the original principal amount of this Note plus interest accrued thereon
shall be due and payable as follows:

 

(a)       If the Assignments that have been received are the CNA Assignments and
Maker has received fully-executed and complete copies of all Insurance Contracts
between the Company, any of its Subsidiaries or any of their respective
Affiliates, on the one hand, and any CNA Company, on the other, then $4,612,500,
plus interest accrued thereon, shall be due and payable on the Business Day
following the date on which the CNA Assignments have been received by Maker;
provided, that such payment shall not be required to the extent that it would
have the effect of reducing the outstanding principal amount of this Note to an
amount less than the Minimum Amount;

 

(b)       If the Assignments that have been received are the UHC Assignments and
Maker has received fully-executed and complete copies of all Insurance Contracts
between the Company, any of its Subsidiaries or any of their respective

 

2

 

--------------------------------------------------------------------------------



Affiliates, on the one hand, and any UHC Company, on the other, then $3,587,500,
plus interest accrued thereon, shall be due and payable on the Business Day
following the date on which the UHC Assignments have been received by Maker;
provided, that such payment shall not be required to the extent that it would
have the effect of reducing the outstanding principal amount of this Note to an
amount less than the Minimum Amount;

 

(c)       If the Assignments that have been received are the Aegon Assignments
and Maker has received fully-executed and complete copies of all Insurance
Contracts between the Company, any of its Subsidiaries or any of their
respective Affiliates, on the one hand, and any Aegon Company, on the other,
then $1,025,000, plus interest accrued thereon, shall be due and payable on the
Business Day following the date on which the Aegon Assignments have been
received by Maker; provided, that such payment shall not be required to the
extent that it would have the effect of reducing the outstanding principal
amount of this Note to an amount less than the Minimum Amount; and

 

(d)       If the Assignments that have been received are the BCBSM Assignments
and Maker has received fully-executed and complete copies of all Insurance
Contracts between the Company, any of its Subsidiaries or any of their
respective Affiliates, on the one hand, and BCBSM, on the other, then
$1,025,000, plus interest accrued thereon, shall be due and payable on the
Business Day following the date on which the BCBSM Assignments have been
received by Maker; provided, that such payment shall not be required to the
extent that it would have the effect of reducing the outstanding principal
amount of this Note to an amount less than the Minimum Amount.

 

 

2.2.

Holdbacks.

 

(a)       Set forth on Schedule 2.2 hereof is a list of Insurance Companies that
are obligors with respect to certain Commission Rights, which Commission Rights
(the “Holdback Commission Rights”) are, on the books of such Insurance
Companies, titled to either Patrick Patterson or Robert McClellan, as agent of
the Company and/or its Subsidiaries. From and after the date hereof, the Maker
shall pay a portion of the principal amount hereunder to the Payee equal to the
amount of payments received by Maker or its Affiliates with respect to the
Holdback Commission Rights, from time to time, not to exceed with respect to any
such Insurance Company, the amount set forth under the heading “Amount” on
Schedule 2.2 opposite the name of such Insurance Company; any such payment to be
made by Maker to Payee shall be made on the Business Day following the date on
which Maker receives the applicable payment with respect to the Holdback
Commission Rights.

 

(b)       On the Business Day following receipt by Maker of a complete and fully
executed Assignment of Commissions (or Assignments of Commissions) with respect
to any set of Holdback Commission Rights, Maker shall pay to Payee a portion of
the principal amount hereunder equal to the difference (if positive) of (i) the
amount set forth under the heading “Value” on Schedule 2.2 opposite the name of
the applicable

 

3

 

--------------------------------------------------------------------------------



Insurance Company over (ii) the aggregate amount previously paid, if any, to
Payee under Section 2.2(a) in respect of such Holdback Commission Rights.

 

2.3.      Consent. If the Consent Satisfaction Condition is deemed to have
occurred by virtue of the proviso to clause (ii) of the definition of Consent
Satisfaction Condition, then $1,500,000 of the principal amount of this Note
shall be paid to the Escrow Agent on January 2, 2009.

 

2.4.      Interest. This Note shall accrue interest at a rate per annum equal to
1.62% on the unpaid principal balance hereof. Interest on any portion of the
principal amount of this Note shall be due and payable together with each
payment of such principal.

 

2.5.      Maturity Date. Notwithstanding anything set forth herein to the
contrary, an amount equal to (a) the unpaid principal amount of this Note
together with interest accrued thereon over (b) the Minimum Amount shall be due
and payable on the 120th day following the date hereof or, if such day is not a
Business Day, on the next succeeding Business Day.

 

2.6.      Manner of Payment. All payments of principal and interest on this Note
shall be made to Payee by wire transfer of immediately available funds to an
account designated in writing by Payee; provided, that payment of the Escrowed
Amount shall be paid to the Escrow Agent in accordance with Section 3.2(c) of
the Purchase Agreement.

 

2.7.      Maximum Amount. Notwithstanding anything set forth herein to the
contrary, in no event shall Maker be obligated to pay an aggregate amount
hereunder in excess of $10,250,000 plus interest accrued thereon.

 

2.8.      Prepayment. Maker may, without premium or penalty, at any time and
from time to time, prepay all or any portion of the outstanding principal
balance due under this Note.

 

3.         Event of Default. An “Event of Default” shall be deemed to have
occurred under this Note if Maker shall fail to pay when due any payment of
principal and interest on this Note and such failure continues for fifteen (15)
days after Payee notifies Maker thereof in writing; provided, however, that the
exercise by Maker in good faith of its right of set-off pursuant to Section 10.6
of the Purchase Agreement, subject to the limitations set forth therein, shall
not constitute an Event of Default.

 

4.         Security. This Note is secured by the Collateral (as defined in the
Pledge Agreement, dated as of the date hereof, between Maker and Payee (the
“Pledge Agreement”)), upon the terms and conditions specified in the Pledge
Agreement.

 

4

 

--------------------------------------------------------------------------------



 

5.

Miscellaneous.

 

5.1.      Waiver. The rights and remedies of Payee under this Note shall be
cumulative and not alternative. No waiver by Payee of any right or remedy under
this Note shall be effective unless in a writing signed by Payee. Neither the
failure nor any delay in exercising any right, power or privilege under this
Note will operate as a waiver of such right, power or privilege and no single or
partial exercise of any such right, power or privilege by Payee will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. To the maximum extent permitted by
applicable law (a) no claim or right of Payee arising out of this Note can be
discharged by Payee, in whole or in part, by a waiver or renunciation of the
claim or right unless in a writing, signed by Payee, (b) no waiver that may be
given by Payee will be applicable except in the specific instance for which it
is given and (c) no notice to or demand on Maker will be deemed to be a waiver
of any obligation of Maker or of the right of Payee to take further action
without notice or demand as provided in this Note. Maker hereby waives
presentment, demand, protest and notice of dishonor and protest.

 

5.2.      Notices. Any notice required or permitted to be given hereunder shall
be given in accordance with Section 11.1 of the Purchase Agreement.

 

5.3.      Severability. If any provision of this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

5.4.      Governing Law. This Note shall be governed by the laws of the State of
Delaware without regard to conflicts of laws principles.

 

5.5.      Parties in Interest. This Note shall bind Maker and its successors and
assigns. This Note shall not be assigned or transferred by Payee without the
express prior written consent of Maker.

*  *  *  *  *

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first written above.

 

 

LTC GLOBAL, INC.

 

 

 

By:

/s/Thomas A. Skiff

 

Name:  Thomas A. Skiff

 

Title:  

C.E.O.

 

--------------------------------------------------------------------------------



 

Schedule 2.2

 

 

 

 

 

 

 

 

Insurance Company

Amount  

Value  

 

 

 

Pat Patterson

 

 

Transamerica

75,371.92

226,115.76

Life Investors

7,695.60

23,086.80

Conseco Senior Health

111,493.43

334,480.29

Mutual of Omaha

203,903.54

611,710.62

United American Ins. Co

107,343.62

322,030.86

United Teachers Assoc

71,608.91

214,826.73

Loyal American

9,953.04

29,859.12

Medico

3,009.32

9,027.96

Standard

3,984.85

11,954.55

First United American

2,061.04

6,183.12

Monumental

40,700.04

122,100.12

MetLife

8,698.93

26,096.79

Total

645,824.24

1,937,472.72

 

 

 

Bob McClellan

 

 

John Hancock

31,866.67

95,600.01

Pacific Care

9,508.50

28,525.50

American Progressive

24,718.41

74,155.23

United American Ins. Co

44,677.61

134,032.83

CHCS Services

10,558.35

31,675.05

Humana

2,937.64

8,812.92

Total

124,267.18

372,801.54

 

 

 

Grand Total

770,091.42

2,310,274.26

 

 

 